DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. WO 2018/025421, filed on August 5, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020, 02/06/2020 and 02/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A “transmission unit” uses the generic placeholder unit and has functional language “emits” and is not modified by sufficient structure in claim 1.  Claims 4 and 5 state that the transmission unit includes an antenna.  Also, the specification at [0109] states “As illustrated in Figure 9, the transmission unit 1091 includes at least a power amplifier 1071, a coupler 1075, an oscillator 1103 having a variable frequency function, and a transmission control unit 1104, in addition to the transmission antenna 1003.”
A “reception unit” uses the generic placeholder unit and has functional language “acquires” and is not modified by sufficient structure in claim 1.  Claims 2-4 states that the reception unit includes a mixer, filter and antenna.  Also, the specification at [0113] states “Additionally, as illustrated in Figure 9, the reception unit 1092 includes a low-noise amplifier 
A “data processing unit” uses the generic placeholder unit and has functional language “estimates . . .” and is not modified by sufficient structure in claims 1-7 and 9.
Similarly, “data processing apparatus” uses the generic placeholder apparatus and has functional language “estimating . . .” and is not modified by sufficient structure in claim 10.
The specification at [0087] discloses a processer and provides an algorithm step A5 in Fig. 10.  The processor uses spatial resolution between the receive antennae array to create an intensity distribution image based on angle-of-arrival and uses correlation to determine peak detections. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the filter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 states a time length of a transmitted signal or a number of the sampling times is selected in accordance with a ratio between a pre-set visible region and a resolution, or in accordance with a pre-set number of pixels.  The language a ratio between a pre-set visible region and a resolution is unclear.  Here, the ratio is defined in terms of a pre-set visible region and a resolution.  Resolution is a measure of how visible the region is.  Resolution depends on the length of time between pulses.  It is not clear what is meant by a ratio between a pre-set visible region and resolution when the pre-set region is already visible.  The specification states that the number of pixels in a single direction is given by a ratio of visible region and resolution (Spec. Para. [0105]).  However, claim 8 does not necessarily define this ratio as only relating to pixels.  Also, it is not clear where the specification defines “pre-set” visible region.  As such, the metes and bounds of the claim is not clearly defined and thus indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2016/0187477) published June 30, 2016 before effective filing date of August 5, 2016.
As to claims 1 and 10, Wang discloses an object detection apparatus for detecting an object using an electric wave (Fig. 1), the apparatus comprising:
a transmission unit that emits, as a transmission signal, an electric wave having a frequency that continuously changes over time (Fig. 3 Tx.  Para. [0040] “chirp pulse”);
a reception unit that acquires the transmission signal, receives the electric wave from the object as a reception signal, and furthermore generates a baseband signal by mixing the acquired transmission signal with the received reception signal (Fig. 3 Rx and item 34 mixer); and
a data processing unit that estimates an incoming direction of the electric wave on the basis of a measurement value of the baseband signal for each of sampling times
identifies an intensity distribution of the electric wave on the basis of the estimated incoming direction of the electric wave (Para. [0067] “intensity map is determined on the basis of the beamforming for the different angles .theta. so that a two dimensional azimuth-distance intensity map is created”), and 
detects the object on the basis of the identified intensity distribution (Para. [0066-69] Fig. 6 steps 76-92, e.g. “On the basis of the amplitudes or the intensities of the intensity map determined in step 86 and the correlation matrix R.sub.xx, the power or the intensity of the detected signals is determined at step 88.”  See also Para. [0044] “the output X(t) of the receiving antenna 22 is sampled at different time instances.”)
As to claim 2, Wang further discloses the object detection apparatus according to claim 1, wherein the reception unit includes a mixer connected to the transmission unit (Fig. 3) and the filter, and generates the baseband signal by mixing the acquired transmission signal with the reception signal using the mixer and using the filter to remove a component aside from a desired frequency of the signal obtained from the mixing (Para. [0043] “further, by low pass filtering, the mixed signal” Eq. 2).
As to claim 3, Wang further discloses the object detection apparatus according to claim 1, claim 1, wherein the transmission unit includes a transmission antenna (Fig. 3 item 21);
the reception unit includes a reception antenna (Fig. 3 item 23) arranged along one direction taking the transmission antenna as a reference (Para. [0038] Figs. 1-2 item 22 “MIMO”); and
the data processing unit detects a position of the object in the one direction on the basis of the intensity distribution
As to claim 5, Wang further discloses the object detection apparatus according to claim 1, wherein the data processing unit calculates a correlation matrix from the measurement values of the baseband signals in each of the sampling times (Eqs. 5-8 and Eq. 12), furthermore finds an evaluation function that reflects the position of the object from the correlation matrix (Eq. 11), and generates an image of the object from the evaluation function that has been found (Para. [0066-69] Fig. 6 steps 76-92 esp. step 88 as already cited in claim 1.  See also Para. [0068] “angle and the intensity or power information is proved as an output result as shown at step 92.”  See also Eq. 11 and Eq. 13).
As to claim 6, Wang further discloses the object detection apparatus according to claim 5, wherein on the basis of the measurement values of the baseband signals having different ranges for the sampling times (this limitations appears to be stating a condition, i.e. moving target, and is not further limiting.  Also, the receive antenna in Figs. 1-2 item 22 are at different locations and would receive different ranges), 
the data processing unit calculates the correlation matrix corresponding to the ranges of the sampling times (Para. [0066-69] Fig. 6 steps 76-92 esp. step 88 as already cited in claim 1), 
furthermore calculates an average value of the correlation matrix corresponding to the ranges of the sampling times (Para. [0056] “sample mean” Eq. 13), furthermore finds an evaluation function reflecting the position of the object on the basis of the average value of the correlation matrix (In addition to Para. [0056] and Eq. 13, see Para. [0058] “electromagnetic radiation signals are reflected are determined on the basis of the eigenvalues of the correlation matrix”), and 
generates an image of the object from the evaluation function that has been found
As to claim 8, Wang further discloses the object detection apparatus according to claim 1, wherein in the transmission unit, a time length of a transmitted signal or a number of the sampling times is selected in accordance with a ratio between a pre-set visible region and a resolution, or in accordance with a pre-set number of pixels (Para. [0059] “the ratio between consecutive eigenvalues of the ascending order are determined and a threshold level is defined for the so-determined ratio so that the first peak of previously calculated ratio can be determined and the number of sources can be estimated.”  See also Para. [0064] and [0089].  See also Para. [0051] “resolution” and [0060] “high degree of angular resolution”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Wang in further view of Kishigami (US 2016/0282450).
As to claim 4, Wang further discloses the object detection apparatus according to claim 1, wherein the transmission unit includes a transmission antenna (Fig. 3 item 21);
a  (item 22);
the reception antennas are arranged along N directions taking the transmission antenna as a reference 
the data processing unit calculates a product of the baseband signals generated by each of the plurality of reception units, and on the basis of the calculated products, detects the position of the object in an N-dimensional coordinate space that takes the N directions as coordinate axes (Para. [0050] “the frequency bins or peaks which correspond to the same object 40 in the field of view are selected by selecting the same frequency bins from the spectrums of the different receive antenna elements 22 and the signal vectors over multiple snapshots can be used to estimate the correlation matrix X.”  See also Para. [0066]).
In the same field of endeavor, Kishigami discloses using several receiving chains each with their own receiver antenna and receiver section as shown in Fig. 3 in order to create angle of arrival intensity distribution images as shown in Fig. 20.  Also, Kishigami discloses “For example, each functional component of the radar device 10 may be achieved as an integrated circuit (IC). The functional components may be provided as individual chips, or part or all thereof may be included in a single chip (Para. [0260]).”    
In view of Kishigami, using either a singular receiver with an antenna array or multiple receivers with a singular antenna produces the same predicable result of creating angle-of-arrival intensity distribution images based on spatial resolution due to antennae array.  The advantage of using a singular receiver is cost savings.  The advantage of using multiple receivers is the ability to perform multiple operations simultaneously and redundancy allowing mitigation of failure of any one receiver.  As such, it would have been obvious to modify Wang to include multiple receivers therefore increasing redundancy thereby mitigating failures associated with any one of the receivers as well as being able to perform operations simultaneously thereby reducing time to perform.  See MPEP 2143 A.  It would also be obvious to use the multiple receivers integrated onto a chip as taught by Kishigami to alleviate any concerns having to do with space constraints.
Claim 7 is rejected under 35 U.S.C. 103 as being over Wang in view of Wintermantel (US 2017/0153316).
As to claim 7, Wang discloses the object detection apparatus according to claim 5, claim 5, wherein the data processing unit 
In the same field of endeavor, Wintermantel discloses “the integration gain of the second and third DFTs is only achieved for the quantization noise of the compressing, if the quantization noise is uncorrelated across the frequency ramps and receiving channels (it does not need to be across the range gates). If--as happens in the case of large reflections--the quantization noise then exceeds the system noise due to the hardware (noise of the analog parts), then this non-correlation generally does not exist, which could e.g. lead to non-real power peaks after the three-dimensional DFT, i.e. ultimately to so-called ghost detections in the radar image. It is therefore advantageous to add up so much noise prior to quantization (i.e. extracting of the mantissa) that non-correlation is intrinsically guaranteed (Para. [0064]).”
In view of the teachings of Wintermantel, it would have been obvious to a person having ordinary skill in the art at the time of filing to add noise to the received analog signals for each of the sampling times before digitizing in order to ensure the quantization noise is less than the hardware noise thereby reducing the quantization noise errors.  
Claim 9 is rejected under 35 U.S.C. 103 as being over Wang in view of official notice.
As to claim 9, Wang discloses the object detection apparatus according to claim 1, wherein a plurality of the transmission units and the reception units (Figs. 1-3 items 21 and 22.  Under Broadest Reasonable interpretation, a unit could be an antenna.  If units were interpreted as components other than the antenna, please refer to claim 4 and the modification of Wang in view of Kishigami to use several receivers) are provided;
a set constituted by at least one of the transmission units and at least one of the reception units constitutes an object detection unit (Fig. 3 item 40); and

It would have been obvious to a person having ordinary skill in the art at the time of filing to use frequency division multiple access (FDMA) or orthogonal frequency division multiplexing (OFDM) because both are well-known to reduce mutual interference between antennae thereby improving signal to noise ratio.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stirling-Gallacher (US 2013/0016003) discloses “If the different channels change their gain with time, the overall gain of the beam forming angle with the highest response will change, which will affect the final received signal power (or final image intensity) (Para. [0061]).”
Shiba (US 9,035,820) discloses “The intensity mapping unit 15 stores the intensity in each direction and at each distance determined by the phasing unit 14 in a memory in order of the time series. Further, the intensity mapping unit 15 displays the 
Shirakawa (US 2008/0122681) discloses “a direction-of-arrival estimation device comprising a plurality of sensors to receive arriving signals from an angle measuring target, a receiving unit generating baseband signals from the arriving signals received by the plurality of sensors, a matrix forming unit forming a spatial average covariance matrix R by combining correlation vectors of the baseband signals, and an estimation unit estimating a direction of arrival of the arriving signal from an angle distribution (Para. [0027]).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648